*90CONCLUSION OF LAW.
Upon the foregoing findings of fact the court decides, as a conclusion of law, that the claimant is entitled to recover the amounts shown in Finding V and paragraph 5 of Finding XII. It is therefore ordered and adjudged that the claimant recover of and from the United States the sum of twenty-one thousand six hundred and three dollars and forty-eight cents ($21,603.48).
MEMORANDUM.
The court, in reaching its conclusions in this case, was governed by the doctrine in Hollerbach v. United States, 233 U. S., 165, and Christie v. United States, 237 U. S., 234, in allowing the amount found to be due the contractor in Finding Y. And as to the other amounts allowed it seemed to the court that the evidence plainly showed that these amounts were due the contractor under its contract.
As to the other amounts claimed by the plaintiff the evidence was not sufficient to establish them, and the court, therefore, has not allowed them.
All the judges concur.